Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                          Status of the Claims
Claims 1-70 have been cancelled.
Claims 71-84, 93-96 of S. CHAVA 16/802,273 filed on (02/26/2020) are pending and subject to final action.   
This is in response to applicant’s amendments and/or remarks filed on 07/14/2021.    
Claim Rejections - 35 USC § 102
The rejection of claims 74, 78 and 81 under 35 U.S.C. 102(a) has been withdrawn in view of applicant’s remarks.  
Claim Rejections - 35 USC § 103
The rejection of claims 72-73, 75-77, 79-80, 82-84 and 93-96 under 35 U.S.C. 103 has been withdrawn in view of amendments and/or remarks filed on 07/14/2021.  
However, a new 112, rejection is being made.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 72, 74-75, 78-79, 81-82 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The express incorporation of (Figs 22, 23, 24, 25) is not permitted.  The claims have been defined entirely by reference to diffractograms in the specification.   Claims must, under modern practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.   Ex parte Fressola, 27 U.S.P.Q. .2d 1608, (1993).     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704. The examiner can normally be reached Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635